SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. PRESIDING JUSTICE DOWNING delivered the opinion of the court: Petitioner has requested a rehearing in the above-entitled cause on the basis that the evidence upon which this court concluded there would be no material impairment of the fire district’s ability to render fully adequate fire protection services after disconnection of Ballard Gardens was not current to the date of the final disposition of the petition on December 30,1975. Petitioner contends that the only evidence before this court on the issue of material impairment was the expert testimony taken at the hearing conducted on December 26,1973, two years previous to the final disposition of the petition by the trial court.  We agree with the petitioner that, as with the issue of contiguity, questions of impairment must be determined as of the date of the hearing and final disposition of the petition by the trial court. (Winfield Fire Protection District v. City of Wheaton (2d Dist. 1975), 29 Ill. App. 3d 630, 633, 332 N.E.2d 43.) We also believe that this requirement has been fully met in the instant case. It is true that all of the oral testimony was heard by the trial court on December 26, 1973. But the hearing was then continued to November 19, 1974, when the parties submitted additional proofs in the form of documentary evidence. On December 11, 1974, the court heard arguments by counsel and again continued the hearing. On December 15, 1975, the court heard arguments by counsel relating to the effect of the supreme court’s then recent decision in In re Roberts Park Fire Protection District (1975), 61 Ill. 2d 429, 337 N.E.2d 8. Thus, the hearing on the petition was not actually concluded until 15 days prior to the final disposition of the petition by the trial court. The record in the case remained open for the entire two-year period over which the hearing was conducted. Counsel for the petitioner had an obligation to bring any new evidence before the court during that time. Having failed to do so, he will not be heard to complain. We note the petitioner’s contention that if additional hearings were to be held, the evidence would show that voters in the district on March 30, 1974, passed a referendum authorizing a separate additional tax levy for ambulance service. We do not understand why petitioner did not petition the trial court to consider this evidence while the hearing was in progress. Far from demonstrating an additional impairment of the district’s ability to render fully adequate fire protection services, such evidence could suggest an improved financial picture for the district. We find no merit in the other points raised in the petition for rehearing. Petition for rehearing denied. STAMOS and PERLIN, JJ., concur.